\                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                Assigned on Briefs August 6, 1999

              RICK RAY TINKHAM, ET AL. v. R. JEROME BEASLEY

                          Appeal from the Circuit Court for Wilson County
                                  No. 10511    Clara Byrd, Judge



                    No. M1999-02809-COA-R3-CV - Filed November 22, 2000



WILLIAM C. KOCH , JR., J., dissenting.

The court has decided that the vendors of real property are not entitled to damages when they were
forced to sell the property for less than its contracted-for price after the buyer breached the contract.
I cannot concur with this conclusion for two reasons. First, it ignores one of the most fundamental
principles of damages – that the purpose of awarding damages in breach of contract cases is to place
injured parties in the same position they would have been in had the contract been fully performed.
Lamons v. Chamberlain, 909 S.W.2d 795, 801 (Tenn. Ct. App. 1993); Hennessee v. Wood Group
Enters., Inc., 816 S.W.2d 35, 37 (Tenn. Ct. App. 1991). Second, it overlooks Springfield Tobacco
Redryers Corp. v. City of Springfield, 41 Tenn. App. 254, 293 S.W.2d 189 (1956) in which this court
approved the precise measure of damages employed by the trial court in this case.

         The facts are simple and the application of the law to the facts is straightforward. The
Tinkhams contracted to sell a house to R. Jerome Beasley for $167,000. Mr. Beasley breached the
contract by refusing to close, and, in order to mitigate their damages, the Tinkhams sold the house
at auction for $155,000.1 Thus, because of Mr. Beasley’s breach, the Tinkhams lost the benefit of
their contract with Mr. Beasley. In order to put the Tinkhams in the position they would have been
in had Mr. Beasley not breached the contract, the trial court awarded them $12,000 – the difference
between the contracted-for purchase price and the eventual sale price. According to Judge Felts,
“this is the correct measure of recovery.” Springfield Tobacco Redryers Corp. v. City of Springfield,
41 Tenn. App. at 278, 293 S.W.2d at 200.


                                                             ___________________________________
                                                             WILLIAM C. KOCH, JR., JUDGE



        1
          No issue has been raised regarding the commercial reasonableness of the Tinkhams’ decision to sell their
property at auction.